DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – IMAGE FORMING APPARATUS INCLUDES AN ANTENNA TO ESTABLISHE WIRELESS COMMUNICATE WITH PORTABLE TERMINAL AND DISPLAY PANEL FOR GUIDNING USER --

(End of amendment)

Allowable Subject Matter
4.         Claims 13-26 are allowed.

                                            REASONS FOR ALLOWANCE
5.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 13 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited  “wherein said operating portion includes a display panel capable of displaying information on image formation in response to authentication of the portable terminal and includes therein an antenna configured to establish the near field wireless communication with the portable terminal held over said display panel by said operator, said antenna being wired so as to overlap with said display panel with respect to a perpendicular direction perpendicular to said display panel”, in combination with all other limitations as claimed in independent claim 13.
           The dependent claims 14-26, depend either directly or indirectly from claim 13, and are therefore allowable for at least the same reasons as claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art

	a. US Pub 2014/0376050              c. US Patent 8,731,469
            b. US Pub 2017/0302335              
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674